NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3430-19

MSO, INC. and 208 GLEN ROCK
ASSOCIATES, LLC,

          Plaintiffs-Appellants,

v.

THE PLANNING BOARD OF THE
BOROUGH OF GLEN ROCK and
SS GLEN ROCK, LLC,

     Defendants-Respondents.
______________________________

                   Argued September 22, 2021 – Decided February 18, 2022

                   Before Judges Fuentes, Gooden Brown, and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-5167-18.

                   Christopher John Stracco and Doreen E. Winn argued
                   the cause for appellants (Day Pitney, LLP, and Doreen
                   E. Winn, attorneys; Christopher John Stracco, Sarah
                   Sakson Langstedt, Amanda P. Gonzalez, and Doreen E.
                   Winn, on the briefs).

                   James J. Delia argued the cause for respondent The
                   Planning Board of the Borough of Glen Rock (Wells,
            Jaworski & Liebman, LLP, attorneys; Darrell M.
            Felsenstein and Kathryn L. Walsh, on the brief).

            Gregory D. Meese argued the cause for respondent SS
            Glen Rock, LLC (Price Meese Shulman & D'Arminio,
            PC, attorneys; Gregory D. Meese, on the brief).

PER CURIAM

      Plaintiffs MSO, Inc. (MSO) and 208 Glen Rock Associates LLC (208

Glen Rock) appeal from the March 4, 2020 Law Division order affirming the

decision of defendant Planning Board of the Borough of Glen Rock (Planning

Board) and dismissing with prejudice their complaint in lieu of prerogative

writs. The Planning Board granted site plan and bulk variance approval of the

application of defendant SS Glen Rock, LLC (SS Glen Rock) for the

construction of a self-storage facility in Glen Rock's D-Industrial Zone (D-I

zone). We affirm.

                                       I.

      We glean these facts from the record.       Defendant SS Glen Rock, a

Delaware limited liability company, is the owner of the property that is the

subject of this dispute. The property is designated as Block 188, Lot 2, on Glen

Rock's tax map and located at 161 Harristown Road in Glen Rock's D-I zone.

The property consists of approximately 2.5 acres and contains an existing 20,000

square foot one-story office building. Plaintiffs, MSO, a nonprofit corporation,

                                                                          A-3430-19
                                       2
and 208 Glen Rock, a limited liability company, both operate businesses in Glen

Rock and own the lots adjacent to SS Glen Rock's property.

      In 2016, SS Glen Rock applied to the Glen Rock Zoning Board of

Adjustment (Zoning Board) pursuant to N.J.S.A. 40:55D-70(b)1 to determine

whether a self-storage facility was a permissible use in Glen Rock's D-I zone.

Chapter 230 of the Glen Rock Zoning Ordinance delineated the permitted uses,

prohibited uses, and required conditions for the D-I zone. Under Section 230-

70, permitted uses in the D-I zone included "limited industrial and

manufacturing uses, offices for professional, executive or administrative

purposes, medical offices, all educational uses, scientific or research

laboratories, hotels and motels, all of which shall be conducted within the

confines of a building." Glen Rock, N.J. Code § 230-70. "Retail sales" were

also permitted in the D-I zone "provided that the merchandise sold [was]

manufactured by the occupant of the building wherein such retail sales [were]

conducted." Ibid. On September 15, 2016, the Zoning Board determined a self-

storage facility conformed to the requirements of Section 230-70 and was




1
  This provision authorizes boards of adjustment to "hear and decide requests
for interpretation of the zoning map."
                                                                         A-3430-19
                                      3
therefore a permitted use in the D-I zone. Plaintiffs did not challenge that

determination.

      Following the Zoning Board's determination, in 2017, SS Glen Rock filed

an application (first application) with the Planning Board seeking to redevelop

the property. The proposal in the first application endeavored to "demolish the

existing one-story office building" and "construct a new five[-]story 146,680

[square foot] self-storage facility." The proposal sought "two [b]ulk [v]ariances

pursuant to N.J.S.A. 40:55D-70(c)." One variance was for a "maximum building

coverage total floor area . . . of 170.2%, where pursuant to [S]ection 230-72D

of the Borough Zoning Ordinance[,] the maximum permitted building coverage

floor area in the [z]one" "shall not exceed [thirty-five percent]." The other

variance was for six-foot high "proposed perimeter fencing," which was two feet

over the four-feet permitted height pursuant to Section 230-27B of the Borough

Ordinance. Glen Rock, N.J. Code § 230-27B.

      Both plaintiffs opposed the application, each challenging among other

things "whether . . . the variance requested for maximum building coverage total

floor area pursuant to [S]ection 230-72D [was] a 'd' variance" over which zoning

boards had exclusive authority pursuant to N.J.S.A. 40:55D-70 or "a 'c'




                                                                           A-3430-19
                                       4
variance" for which the Planning Board had jurisdiction. 2 See N.J.S.A. 40:55D-

25 to -60 (conferring the same powers zoning boards hold on planning boards

except for consideration of applications for development pursuant to N.J.S.A.

40:55D-70(d)). Procedurally, after reviewing the issue with legal counsel, the

Planning Board determined "that the variance [was] a 'c' variance for which the

[Planning] Board ha[d] jurisdiction." Substantively, despite SS Glen Rock's

"reduction in the building floor area from 146,680 [square feet] to 137,900

[square feet]" and reduction of the overall "maximum building coverage total

floor area from 170% to 160.05%," on June 29, 2017, the Planning Board denied

the first application by a vote of five-to-one. The Planning Board's decision was

rendered after conducting numerous "work session meetings" and public

hearings during which SS Glen Rock and plaintiffs presented expert testimony

and reports.



2
   Under N.J.S.A. 40:55D-70(d)(4), a zoning board has the power to "grant a
variance . . . to permit . . . an increase in the permitted floor area ratio as defined
in [N.J.S.A. 40:55D-4] . . . ." N.J.S.A. 40:55D-4 defines floor area ratio as "the
sum of the area of all floors of buildings or structures compared to the total area
of land that is the subject of an application for development, including
noncontiguous land, if authorized by municipal ordinance or by a planned
development." N.J.S.A. 40:55D-70 further provides "[i]f an application
development requests one or more variances but not a variance for a purpose
enumerated in subsection d. of this section, the decision on the requested
variance or variances shall be rendered under subsection c. of this section."
                                                                                A-3430-19
                                          5
      In the formal resolution memorializing the denial, adopted on September

7, 2017, the Planning Board explained:

            [A]dequate proofs to satisfy the [statutory] criteria . . .
            for the grant of the variance do not exist. Simply stated,
            the size of the building proposed with a maximum
            building coverage total floor area of 170% where
            [thirty-five percent] is permitted is out of proportion for
            the [p]roperty and the surrounding area, and the grant
            of the variance will significantly and adversely
            substantially impair the intent and the purpose of the
            master plan and the zoning ordinance.

      Thereafter, on September 29, 2017, SS Glen Rock filed a second

application seeking to "demolish the existing one-story office building . . .

and . . . construct a new three[-]story 121,512 [square foot] self-storage facility"

with "899 self-storage units" along with "on-site parking, signage and related

improvements." In the second application, SS Glen Rock again requested two

bulk variances pursuant to N.J.S.A. 40:55D-70(c)(2):            one variance for

maximum building coverage of 141%, exceeding the maximum thirty-five

percent permitted in the D-I zone; and one variance for two feet more than the

allowable perimeter fencing height.

      Plaintiffs opposed the second application, again contesting among other

things the Planning Board's jurisdiction. For substantially the same reasons as

previously expressed, the Planning Board determined it had jurisdiction to


                                                                              A-3430-19
                                         6
consider the application. In considering the second application, the Planning

Board conducted a "work session meeting on December 4, 2017," and four

public hearings on December 7, 2017, February 1, March 1, and April 5, 2018.

During the hearings, the Planning Board heard testimony and received exhibits

supporting and opposing the application. The Planning Board also obtained

input from its own experts and consultants.

      In presenting its case, SS Glen Rock produced members of its senior

management who described the proposed facility's operations as well as market

studies showing an unmet need in the area for self-storage facilities; a licensed

engineer who described the site, the surrounding areas, the existing conditions,

and the proposed improvements; a traffic engineer who opined that the proposed

use was a less intensive use from a traffic perspective; a licensed architect who

described the proposed building and site improvements as a state-of-the-art

facility that was compatible with the two contiguous properties; and a licensed

professional planner with extensive knowledge of the Glen Rock zoning

regulations and the Master Plan.

      Notably, SS Glen Rock's professional planner, Justin Auciello, P.P.,

testified the application "met the statutory criteria set forth in the Municipal

Land Use Law [MLUL] for variances pursuant to N.J.S.A. 40:55D-70c,"


                                                                           A-3430-19
                                       7
declared the proposed development "advance[d] several purposes of zoning,"

and opined granting the variances "would not adversely impact the zone plan or

zoning ordinances, or the surrounding properties in the community." He "further

opined the variances could be granted without substantial detriment to the public

good, [and] . . . the benefits outweighed any detriment."

      Specifically, according to Auciello, the proposed facility would generate

"very little traffic," put "little to no demand on utility services," and there would

be no "emissions or odor," or anything "noxious on the site." Further, because

the facility was not residential in nature, "there [would be] no school children to

impact the district." Auciello also noted the building was appropriately scaled

even considering the need for the coverage variance and pointed out that "there

[were] several properties in the area that exceed[ed]" the thirty-five percent

maximum building coverage permitted in the D-I zone, albeit not to the extent

sought in the application. Further, Auciello believed the office and commercial

uses surrounding the development site were more intensive uses, generated more

traffic, and had a greater impact on the community than the proposed self-

storage facility.




                                                                              A-3430-19
                                         8
      Auciello analyzed the benefits and detriments of the proposed coverage

variance, ultimately concluding that the benefits outweighed the detriments. He

explained:

                   Since this is a permitted use, Master Plan
             consistency is not required but we think that, in the
             context of this application, the Master Plan is a very
             valuable tool. We do advance multiple purposes of that
             document. In general, the ultimate goals of the 2014
             Master Plan re-examination . . . "are to set policy that
             will help preserve and protect the primarily single-
             family residential character of the borough."

                    With that being said, a key component to
             protecting the borough's character and fiscal stability is
             to spur economic development in the appropriate
             location to prevent against any other stagnation in the
             commercial areas in the borough. I think, certainly, this
             is a use that does meet a market demand.

Auciello added that because the proposed development was "a high-quality

commercial use and . . . a clean ratable," it would "benefit the Glen Rock

residents." Regarding the proposed fence variance, Auciello described it as "a

benign variance" with no detriments.

      To counter Auciello's testimony, plaintiffs produced licensed professional

planners Janice Talley, P.P., and Peter Steck, P.P.        Talley and Steck each

disagreed with Auciello and testified that the application failed to advance the

purposes of the MLUL and failed to satisfy the positive or negative criteria.


                                                                          A-3430-19
                                         9
Steck also reviewed police reports obtained for other storage facilities in Glen

Rock and elsewhere and testified that the proposed facility would generate more

police activity than an office or other permitted use, thereby constituting an

added detriment. MSO's CEO also testified, expressing her concerns about the

impact of the proposed building on her property and her concerns for the safety,

health, and well-being of her tenants and building occupants, as well as

individuals in the surrounding areas.       In rebuttal, SS Glen Rock produced

witnesses who distinguished the other storage facilities and pointed out that it

was the location of the facility rather than the size or use that had a greater

impact on the amount of police activity generated.

      On April 5, 2018, the Planning Board approved the second application. In

a twenty-one-page resolution adopted on June 7, 2018, the Planning Board

memorialized its approval, identifying the purposes of zoning advanced in

granting the application, determining that the "positive criteria" associated with

granting the application was satisfied, weighing the benefits of the proposed

development against the "negative criteria," and concluding "the benefits

associated with the deviations requested . . . far outweigh[ed] any detriment."

Specifically, as to the fence variance, the resolution stated "a variance for a two

[foot] height differential [was] de minimus," "would not adversely impact the


                                                                             A-3430-19
                                       10
surrounding area, the zone plan or the zoning ordinances, and the benefits

of . . . security, safety, [and] additional buffering between adjacent properties[]

would outweigh any detriment." Regarding the building coverage variance, the

resolution stated, "the variance [could] be granted without substantial detriment

to the public good" or substantial impairment to the Glen Rock Master Plan.

      In the comprehensive resolution, initially, the Planning Board identified

the following purposes of the MLUL that would be advanced by granting the

variances:

             a. To encourage municipal action to guide the
             appropriate use or development of all lands in this
             State, in a manner which will promote the public health,
             safety, morals, and general welfare;

             b. To secure safety from fire, flood, panic and other
             natural and man-made disasters;

                   ....

             d. To ensure that the development of individual
             municipalities does not conflict with the development
             and general welfare of neighboring municipalities, the
             county and the State as a whole;

                   ....

             i. To promote a desirable visual environment through
             creative development techniques and good civic design
             and arrangement;

                   ....

                                                                             A-3430-19
                                       11
           m. To encourage . . . the more efficient use of land;

           [N.J.S.A. 40:55D-2.]

     In its analysis, the Planning Board found "the testimony of [SS Glen

Rock's] planner and its own planner" relating the identified MLUL purposes to

the proposed development "credible" and "persuasive." It explained:

           [T]he Board finds that [SS Glen Rock] has satisfied the
           "positive criteria" associated with the grant of the (c)(2)
           variances for building coverage and fence height in that
           there are several purposes of zoning that are advanced
           in granting [SS Glen Rock's] request for deviations
           from the zoning code, and there are significant and
           tangible benefits to the community in approving the
           proposed development . . . .

     Further, the Planning Board determined:

           In weighing the positive and negative criteria, the
           Board finds that the benefits of granting the building
           coverage variance substantially outweigh the
           detriments. The benefits of this [a]pplication include
           meeting a community and regional need for self-
           storage, increasing landscaping and buffers, reducing
           impervious coverage and eliminating existing non-
           conformities, eliminating two driveways from the
           existing site design which were traffic conflict points,
           preserving light, air and open space by meeting the
           setback and height requirements in the [D-I z]one,
           utilizing architectural features and design techniques to
           provide a desirable visual environment and improve the
           aesthetic of the existing dated building, having little to
           no impact on traffic, utilities and other municipal


                                                                         A-3430-19
                                      12
            services[3] and producing virtually no noise, providing
            sufficient parking and more efficient site circulation,
            and improving and expanding the commercial uses in
            the [D-I z]one. The Board finds that the building
            coverage variance is offset by the design features,
            landscaping, and topography of the site, a1l of which
            reduce the "massing" of the building such that it fits in
            with the adjacent properties [4] and the character of the
            surrounding area.[5]

      In response, on July 16, 2018, plaintiffs filed a four-count complaint in

lieu of prerogative writs challenging the resolution. In the complaint, plaintiffs

asserted: (1) "[t]he Planning Board lacked jurisdiction to hear the [s]econd

[a]pplication"; (2) "the Planning Board was barred from hearing the [s]econd

[a]pplication under the doctrine of res judicata" because "the [s]econd

[a]pplication was not substantially different from the [f]irst [a]pplication"; (3)



3
  The Planning Board rejected MSO's presentation regarding the possibility of
increased criminal activity, relied on the Glen Rock "Chief of Police with respect
to all safety and security issues," and found "that the proposed development
[would] in fact promote public . . . safety."
4
   The Planning Board expressly rejected MSO's "lay testimony regarding
'shadowing' of the proposed building over the adjacent MSO building" as
unsupported by "expert testimony" and contradicted by SS Glen Rock's
"engineer and architect."
5
   The Planning Board also found "the zoning purpose of securing safety from
flood and natural disasters" was advanced in the proposed development "through
the efficient design of the stormwater management system and the protection of
the floodplain area."
                                                                            A-3430-19
                                       13
"[t]he Planning Board's approval of the [s]econd [a]pplication . . . was arbitrary,

capricious, and/or unreasonable because said approval was not supported by the

evidence that was presented at the multiple hearings . . . [and] did not meet

the . . . legal criteria"; and (4) "[t]he Planning Board improperly relied on

testimony, exhibits and plans from the [f]irst [a]pplication" and "failed to make

an independent inquiry concerning the [s]econd [a]pplication."

      Following a January 21, 2020 trial on the record of the proceedings before

the Planning Board, on March 4, 2020, the trial judge entered an order affirming

the Planning Board's decision and dismissing the complaint with prejudice. In

a comprehensive twenty-eight-page written decision issued on February 26,

2020, the judge thoroughly addressed each of plaintiffs' claims. First, the judge

rejected plaintiffs' jurisdiction argument. The judge agreed with the Planning

Board that "SS Glen Rock's requested variance for maximum building coverage

under Glen Rock Ordinance [S]ection 230-72(D) was a ['c'] variance," rather

than "a ['d'] variance," explaining that Section 230-72 specifically "regulate[d]

the intensity of land use" in the D-I zone by imposing required conditions,

including the limitation on "maximum building coverage" delineated in Section

230-72(D).




                                                                             A-3430-19
                                       14
      Rejecting plaintiffs' contention that Section 230-72(D)'s "maximum

building coverage [was] intrinsically a regulation on floor area ratio," subject to

N.J.S.A. 40:55D-70(d)(4)'s requirement for a 'd' variance for "an increase in the

permitted floor area ratio," the judge stated:

            The Borough has specifically chosen to regulate the
            intensity of land use in the [D-I] zone in a manner other
            than regulating the floor area ratio. . . . The Borough's
            use of different ratios and techniques to limit the
            intensity of development in different zones in
            conjunction with the specific election to limit the
            maximum building coverage in the [D-I] zone as
            opposed to floor area ratio limitations applicable in
            other residential and commercial zones is clear and
            unequivocal proof of the Borough's intent not to utilize
            floor area limitation in the [D-I] zone.

According to the judge, "[i]f the Borough had intended for maximum building

coverage to be interpreted as a limitation on floor area ratio, the Borough would

have utilized the term floor area ratio when determining the limitations

applicable to the [D-I] zone as it did in other zones," in which case the variance

"would in fact be cognizable under N.J.S.A. 40:55D-70[(d)] and determined by

the Zoning Board."

      Next, the judge found no merit in plaintiffs' contention that the second

application was barred by res judicata. The judge identified "substantial changes

between the two applications," noting:


                                                                             A-3430-19
                                       15
             The first application sought a building coverage
             variance where 170% coverage was proposed, and a
             fence height variance where [six] feet was proposed. In
             the second application, the building coverage variance
             was reduced to 141%, and more specifically, [it]
             reduced the proposed building size from 146,680
             square feet to 121,512 square feet, the construction of
             the floors was modified from five stories above ground
             to three stories plus a basement, a reduction in number
             of storage units from 1,142 to 899, a reduction of the
             proposed building height by [ten] feet, relocation of the
             proposed driveway, and cosmetic changes to the
             parapets and facade.

Thus, the judge determined the Planning Board "was not arbitrary, capricious or

unreasonable in concluding that the second application was sufficiently

different" to justify considering it on the merits.

      Finally, the judge found the Planning Board's decision was "supported by

the record" and not "arbitrary, capricious, or unreasonable." Critically, the judge

found credible evidence supporting the Planning Board's decision that the

application "advanced the purposes of the MLUL and the Glen Rock Master

Plan," "substantially promote[d] the intent and purposes of the planning and

zoning ordinances," and satisfied the "positive criteria" necessary for granting a

'c' variance with "no substantial detriment." The judge explained SS Glen Rock

presented "substantial evidence" to support granting the application, including

expert testimony from several licensed professionals, and while plaintiffs


                                                                             A-3430-19
                                        16
presented expert testimony by their own professionals, the Planning Board was

free to accept or reject the testimony of witnesses and its assessment of

credibility was reasonable. This appeal followed.

                                         II.

      On appeal, plaintiffs argue the judge erred in upholding the Planning

Board's decision "as to jurisdiction," erred in ruling that "the [s]econd

[a]pplication" was not "barred by res judicata," and "erred in concluding that the

Planning Board's factual findings were based on substantial evidence in the

record, and that its discretionary decisions were not arbitrary, capricious and

unreasonable." We disagree.

                                         A.

      We begin our analysis with the jurisdiction issue. "The established rules

of statutory construction govern the interpretation of a municipal ordinance."

State v. Schad, 160 N.J. 156, 170 (1999). "Those principles require that an

ordinance should be interpreted to 'effectuate the legislative intent in light of the

language used and the objects sought to be achieved.'" Ibid. (quoting Merin v.

Maglaki, 126 N.J. 430, 435 (1992)). "When the language of the ordinance is

clear and unambiguous on its face, we need not look beyond the literal dictates




                                                                               A-3430-19
                                        17
of the words to divine the legislative intent." Kim Real Est. Enters. v. N. Bergen

Twp., 215 N.J. Super. 255, 258 (App. Div. 1987).

      "One of the goals in the enactment of the [MLUL], N.J.S.A. 40:55D-1 to

-163, was the clear allocation of functions among the governing body, planning

board and board of adjustment." Najduch v. Twp. of Indep. Planning Bd., 411

N.J. Super. 268, 275-76 (App. Div. 2009).         "The MLUL 'reserves to the

governing body the power to enact zoning ordinances, N.J.S.A. 40:55D-62,

including the exclusive power to determine the permitted uses of land in the

various districts established by the ordinances.'"     Id. at 276 (quoting PRB

Enters., Inc. v. S. Brunswick Planning Bd., 105 N.J. 1, 7 (1987)). "'Where a use

is not permitted by the zoning ordinance, [the MLUL] permits applicants to seek

use variances from the board of adjustment.'" Ibid. (alteration in original)

(quoting PRB Enters., Inc., 105 N.J. at 7); see also N.J.S.A. 40:55D-70(d) ("The

board of adjustment shall have the power to . . . grant a variance to allow

departure from regulations.").    In that regard, a zoning board's "power is

exclusive" and "a planning board lacks authority to grant a use variance."

Najduch, 411 N.J. Super. at 276 (citing N.J.S.A. 40:55D-60).

      Here, given the Zoning Board's unchallenged determination that the

proposed development was a permitted use in the D-I zone, it is undisputed that


                                                                            A-3430-19
                                       18
a use variance was not required.          Nonetheless, plaintiffs reiterate their

contention that "'[b]uilding coverage' under [Glen Rock Code Section 230-

72D] . . . is the equivalent of 'floor area ratio' under the MLUL," thereby placing

sole jurisdiction with the Zoning Board "because a planning board does not have

jurisdiction to hear requests for variance relief that pertain to 'floor area ratio'"

under N.J.S.A. 40:55D-70(d)(4).

      As the judge explained, the Borough's governing body has specifically

chosen to regulate the D-I zone with "maximum building coverage" limitations

rather than "floor area ratio" limitations. Thus, the plain and unambiguous

language of the ordinance supports the conclusion that the Planning Board had

jurisdiction to grant the variance under its authority to regulate the intensity of

land use.    See N.J.S.A. 40:55D-25 to -60.         Because the designation and

definition of "[m]aximum building coverage" under Glen Rock Code Section

230-72D is different from "floor area ratio" in N.J.S.A. 40:55D-4, we find no

support for plaintiffs' interpretation and misguided assertion that the terms are

interchangeable.

      Indeed, our Supreme Court has held that although some terms in the

MLUL are "mandatory" and permit no alteration, "a municipality may enact a

zoning ordinance that alters the non-mandatory definitions in the MLUL" and


                                                                               A-3430-19
                                        19
"[t]here is nothing in the statutory scheme to suggest that the Legislature wished

to preclude or otherwise limit the use of other ratios or regulatory techniques

either alone or in conjunction with floor area ratio." Rumson Ests., Inc. v. Mayor

& Council of Borough of Fair Haven, 177 N.J. 338, 355-56 (2003). The Court

explained:

             [I]f the MLUL had provided that the exclusive method
             available to a municipality for controlling intensity of
             residential land use was floor area ratio and had defined
             that term, both the method and the definition would be
             binding. In fact, N.J.S.A. 40:55D-65b does just the
             opposite and specifically provides authority for
             municipalities to use any number of methods to control
             the intensity of residential use. Included along with
             floor area ratios are "other ratios and regulatory
             techniques." Floor area ratio is defined in N.J.S.A.
             40:55D-4 but other ratios and regulatory techniques are
             not so defined. The lack of definitions of the latter
             terms reflects the reality that they encompass a large
             number of possibilities and that the Legislature
             intended to empower municipalities to address
             creatively the subject of the intensity of land use
             without definitional restriction.

             [Id. at 355.]

      Here, the Borough of Glen Rock has chosen to regulate the intensity of

land use in the D-I zone differently than the MLUL definition, as it is permitted

to do, and the Planning Board exercised jurisdiction over the application , as it

is permitted to do.


                                                                            A-3430-19
                                       20
                                         B.

      Next, we address plaintiffs' contention that the second application should

have been barred by principles of res judicata. "[A]n adjudicative decision of

an administrative agency[, such as a planning board,] 'should be accorded the

same finality that is accorded the judgment of a court.'" Bressman v. Gash, 131

N.J. 517, 526 (1993) (quoting Restatement (Second) of Judgments § 83 cmt. b

(Am. Law Inst. 1982)). Thus, the principle of res judicata "bars resubmission

of the same proposal following a dispositive ruling by the Board." Ten Stary

Dom P'ship v. Mauro, 216 N.J. 16, 39 (2013). Res judicata "is a salutary rule

that respects the finality of the initial decision, limits the burden of litigation on

adverse parties, and removes unnecessary litigation" of issues that have already

been decided. Ibid.

      A party invoking res judicata as a bar to a variance application before a

planning board must "show that the second application is substantially similar

to the first, both as to the application itself and the circumstances of the property

involved." Russell v. Bd. of Adjustment of Borough of Tenafly, 31 N.J. 58, 65

(1959). Indeed,

             [i]f an applicant files an application similar or
             substantially similar to a prior application, the
             application involves the same parties or parties in
             privity with them, there are no substantial changes in

                                                                                A-3430-19
                                         21
            the current application or conditions affecting the
            property from the prior application, there was a prior
            adjudication on the merits of the application, and both
            applications seek the same relief, the later application
            may be barred.

            [Mauro, 216 N.J. at 39.]

      However, "[i]t is for the Board to make that determination in the first

instance," ibid., and "courts should not preclude a board of adjustment from

considering a second application for a variance if the application contains

changes that are 'sufficient.'" Bressman, 131 N.J. at 527 (quoting Russell, 31

N.J. at 66). Instead, courts review on a limited basis a determination regarding

the sufficiency of changes in a second application submitted in response to the

Board's previous decision to deny the application and will reverse only if that

determination "'is shown to be unreasonable, arbitrary, or capricious.'" Ibid.

(quoting Russell, 31 N.J. at 67).

      In Bressman, the Court held res judicata did not bar a second subdivision

application, which reduced a rear yard setback variance by four feet, eliminated

maximum building coverage and total impervious coverage variances, and

added a landscape screen. Id. at 526-28. In Russell, the Court held res judicata

did not bar a second application, which "involved an increase in the front setback

from twenty-five to thirty feet and a decrease in the building coverage from


                                                                            A-3430-19
                                       22
eighteen percent to twelve percent." Bressman, 131 N.J. at 527 (citing Russell,

31 N.J. at 67). Here, we agree with the judge that the second application was

sufficiently different in size and scope that the Planning Board's decision to

consider it on the merits was not arbitrary, capricious or unreasonable. Thus,

res judicata does not apply given the significant changes between the first and

second application.

                                          C.

      In their substantive challenge to the judge's affirmance of the Planning

Board's approval of the application, plaintiffs assert (1) the Planning Board

"improperly considered testimony and exhibits from and relating to t he [f]irst

[a]pplication"; and (2) the Planning Board's determination that the applicant met

its burden of proof "was arbitrary, capricious, and unreasonable," and the judge's

"pretextual affirmance . . . was . . . error."

      "In reviewing a planning board's decision, we use the same standard used

by the trial court." Bd. of Educ. of Clifton v. Zoning Bd. of Adjustment of

Clifton, 409 N.J. Super. 389, 433 (App. Div. 2009). "Like the trial court, our

review of a planning board's decision is limited." Id. at 434. "A board's decision

'is presumptively valid, and is reversible only if arbitrary, capricious, and

unreasonable.'" Smart SMR of N.Y., Inc. v. Borough of Fair Lawn Bd. of


                                                                            A-3430-19
                                         23
Adjustment, 152 N.J. 309, 327 (1998) (quoting Sica v. Bd. of Adjustment of

Wall, 127 N.J. 152, 166-67 (1992)). Thus, we will defer to the board's decision

"if it is supported by the record and is not so arbitrary, capricious, or

unreasonable as to amount to an abuse of discretion." Ibid. "Because a board['s]

. . . actions are presumed valid, the party 'attacking such action [has] the burden

of proving otherwise.'" Cell S. of N.J., Inc. v. Zoning Bd. of Adjustment of W.

Windsor Twp., 172 N.J. 75, 81 (2002) (third alteration in original) (quoting New

York SMSA Ltd. P'ship v. Bd. of Adjustment of Bernards, 324 N.J. Super 149,

163 (App. Div. 1999)).

      This deferential standard of review stems from the discretion vested in

local bodies by the Legislature, and the recognition that local officials "familiar

with a community's characteristics and interests are best equipped to assess the

merits of variance applications." Med. Ctr. at Princeton v. Twp. of Princeton

Zoning Bd. of Adjustment, 343 N.J. Super. 177, 198 (App. Div. 2001).

"[B]ecause of their peculiar knowledge of local conditions," planning boards

"must be allowed wide latitude in the exercise of delegated discretion," and

"[c]ourts cannot substitute an independent judgment for that of the boards in

areas of factual disputes; neither will they exercise anew the original jurisdiction

of such boards or trespass on their administrative work." Kramer v. Bd. of


                                                                              A-3430-19
                                        24
Adjustment, 45 N.J. 268, 296 (1965); see Jock v. Zoning Bd. of Adjustment of

Wall, 184 N.J. 562, 597 (2005) ("[P]ublic bodies, because of their peculiar

knowledge of local conditions, must be allowed wide latitude in their delegated

discretion.").

      Therefore, "courts ordinarily should not disturb the discretionary

decisions of local boards that are supported by substantial evidence in the record

and reflect a correct application of the relevant principles of land use law." Lang

v. Zoning Bd. of Adjustment of N. Caldwell, 160 N.J. 41, 58-59 (1999). "Even

when doubt is entertained as to the wisdom of the action, or as to some part of

it, there can be no judicial declaration of invalidity in the absence of clear abuse

of discretion by the public agencies involved." Kramer, 45 N.J. at 296-97; see

Jock, 184 N.J. at 597 ("The proper scope of judicial review is not to suggest a

decision that may be better than the one made by the board, but to determine

whether the board could reasonably have reached its decision on the record.").

      In Ten Stary Dom Partnership, our Supreme Court succinctly described

the test for granting a (c)(2) variance like the one sought here as follows:

             N.J.S.A. 40:55D-70(c)(2) permits a variance for
             specific property, if the deviation from bulk or
             dimensional provisions of a zoning ordinance would
             advance the purposes of the zoning plan and if the
             benefit derived from the deviation would substantially
             outweigh any detriment. The applicant bears the

                                                                               A-3430-19
                                        25
              burden of proving both the positive and negative
              criteria.

              [216 N.J. at 30.]

Satisfaction of the positive criteria requires "proof that the characteristics of the

property present an opportunity to put the property more in conformity with

development plans and advance the purposes of zoning."             Ibid. As to the

negative criteria, the applicant must prove "that the variance would not result in

substantial detriment to the public good or substantially impair the purpose of

the zone plan." Ibid.

         The grant of a (c)(2) variance is rooted in the purposes of zoning and

planning and must advance the purposes of the MLUL, including promoting

"public health, safety, . . . and general welfare" and "a desirable visual

environment"; providing "adequate light, air and open space"; securing "safety

from fire, flood, . . . and other natural and man-made disasters"; providing

"sufficient space in appropriate locations for a variety of . . . uses . . . to meet

the needs of all New Jersey citizens"; and encouraging the "efficient use of

land."     N.J.S.A. 40:55D-2; see Ten Stary Dom P'ship, 216 N.J. at 30-31

(summarizing the purposes of the MLUL). To that end, "[a (c)(2)] variance

applicant must set forth what purposes of the MLUL will be advanced by

granting the requested variance."        Wilson v. Brick Twp. Zoning Bd. of

                                                                               A-3430-19
                                        26
Adjustment, 405 N.J. Super. 189, 198 (App. Div. 2009). In short, the grant of

"[a] (c)(2) variance will stand if, after adequate proofs are presented, the [b]oard

concludes that the 'harms, if any, are substantially outweighed by the benefits.'"

Jacoby v. Zoning Bd. of Adjustment of Englewood Cliffs, 442 N.J. Super. 450,

471 (App. Div. 2015) (quoting Kaufmann v. Planning Bd. for Warren Twp., 110

N.J. 551, 565 (1988)).

      Here, contrary to plaintiffs' assertions, we are satisfied the Planning

Board's decision was supported by substantial credible evidence in the record,

reflected a correct application of the relevant principles of land use law , and was

not arbitrary, capricious, or unreasonable. In accordance with the requirements

of N.J.S.A. 40:55D-10(g), the memorializing resolution adopted by the Planning

Board set forth a summary of the testimony and exhibits presented, a rational

and reasonable assessment of the credibility of the witnesses, a detailed

recitation of the factual findings based on the proofs submitted, and a

comprehensive analysis of the municipality's master plan, the zoning ordinance,

and the principles applicable to evaluating a 'c' variance. See N.Y. SMSA, Ltd.

P'ship v. Bd. of Adjustment of Weehawken, 370 N.J. Super. 319, 333 (App. Div.

2004) ("[T]he resolution must contain sufficient findings, based on the proofs

submitted, to satisfy a reviewing court that the board has analyzed the applicant's


                                                                              A-3430-19
                                        27
variance request in accordance with the statute and in light of the municipality's

master plan and zoning ordinances.").

      We reject as baseless plaintiffs' contention that the Planning Board

improperly relied on evidence from the first application and failed to make an

independent evaluation of the evidence pertaining to the second application.

Critically, as previously discussed, the doctrine of res judicata intrinsically

required a comparison between the two applications and the fact that the

Planning Board reached a different result on the second application undermines

plaintiffs' claim.

      Likewise, we reject plaintiffs' argument that the contradictory testimony

offered by its experts mandated a different outcome. "[I]t is well settled that the

[b]oard 'has the choice of accepting or rejecting the testimony of witnesses.

Where reasonably made, such choice is conclusive on appeal.'" Kramer, 45 N.J.

at 288 (quoting Reinauer Realty Corp. v. Nucera, 59 N.J. Super. 189, 201 (App.

Div. 1960)); see Bd. of Educ. of Clifton, 409 N.J. Super. at 434 ("Zoning boards

may choose which witnesses, including expert witnesses, to believe."). Here, in

conjunction with its own professionals and consultants, the Planning Board

found SS Glen Rock's experts, particularly Auciello, more persuasive than

plaintiffs' experts. We find no basis to conclude that the Planning Board failed


                                                                             A-3430-19
                                        28
to apply a conscientious judgment to the facts presented in granting the

variances nor do we discern in the judge's treatment of the matter any ground to

disturb his decision and judgment.

      Affirmed.




                                                                          A-3430-19
                                      29